DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Schott on 02/26/2021.

The application has been amended as follows: 
Claims 9-10, 15-20, and 23 are cancelled.

Response to Arguments
Applicant’s arguments, filed 02/24/2021, with respect to the USC 112a and b rejections of claims 1-2, 5, 12-14, and 21-22 have been fully considered and are persuasive.  The USC 112a and b rejections of claims 1-2, 5, 12-14, and 21-22 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 comprises allowable subject matter pertaining to a sampling sponge holder that configured to move on a shaft, wherein the shaft is fixed to a cap, such that a sampling sponge is allowed to be in either a compressed or uncompressed state while the cap is fully engaged and closes off a sampling container.
The closest prior art of record, US 20120094303 A1 to Engel, et al. (hereinafter Engel) teaches a shaft fixed to a cap, however the sponge holder is also fixed to the shaft so that it cannot move relative to the cap.
US 4014322 A to Shah (cited in previous Office Action) teaches a sample sponge that’s configurable to move towards/away from a cap, but it does this by having a shaft that is movable relative to the cap.
Claims 2, 5, 12-14, and 21-22 are allowable for depending on the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791